18‐621 
Adams v. City of New York 
                                          
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                             

                                    SUMMARY ORDER 
                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 6th day of March, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE, 
                   DENNIS JACOBS, 
                   PETER W. HALL, 
                            Circuit Judges. 
                                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
CHARLES ADAMS, 
                            Plaintiff‐Appellant, 
 
                   v.                                                     18‐621 
 
CITY OF NEW YORK, WILLIAM J. 
BRATTON, NEW YORK CITY POLICE 

                                                            
                                                           1 
 
COMMISSIONER, IN HIS INDIVIDUAL 
AND OFFICIAL CAPACITY, BILL DE 
BLASIO, MAYOR, IN HIS INDIVIDUAL 
AND OFFICIAL CAPACITY AS MAYOR 
OF THE CITY OF NEW YORK, BUTLER, 
NEW YORK CITY POLICE OFFICE, OF 
THE 78TH PRECINCT AT 65 6TH AVE, 
BROOKLYN NY 11215, IN THEIR 
INDIVIDUAL CAPACITIES, RAGONE, 
NEW YORK CITY POLICE OFFICE, OF 
THE 78TH PRECINCT AT 65 6TH AVE, 
BROOKLYN NY 11215, IN THEIR 
INDIVIDUAL CAPACITIES, PRINCE, 
NEW YORK CITY POLICE OFFICE, OF 
THE 78TH PRECINCT AT 65 6TH AVE, 
BROOKLYN NY 11215, IN THEIR 
INDIVIDUAL CAPACITIES, CONRAD, 
LIEUTENANT, OF ANDREWS 
INTERNATIONAL, IN HIS 
INDIVIDUAL CAPACITY, ANDREWS 
INTERNATIONAL, BEST BUY CO., INC., 
(NYSR:BBY), NICK THOMAS, OF 
BESTBUY CO., INC, IN HIS 
INDIVIDUAL CAPACITY, FIRST NEW 
YORK PARTNERS MANAGEMENT, 
LLC, 
                            Defendants‐Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR PLAINTIFF‐APPELLANT:                                          Charles Adams, pro se, Brooklyn, 
                                                                  NY. 
 
 

                                                   
                                                  2 
 
FOR DEFENDANTS‐APPELLEES   
MANN; ANDREWS INTERNATIONAL;   
FIRST NEW YORK PARTNERS   
MANAGEMENT, LLC:                           Robert S. Nobel, Brian M. Healy, 
                                           Traub Lieberman Straus & 
                                           Shrewsberry LLP, Hawthorne, NY. 
 
FOR DEFENDANTS‐APPELLEES   
THOMAS; BEST BUY CO., INC.:                Stephen M. Knudsen, Durkin & 
                                           Durkin, LLC, New York, NY. 
        
FOR CITY OF NEW YORK   
AND REMAINING   
DEFENDANTS‐APPELLEES:                      Eric Lee, Assistant Corporation 
                                           Counsel (Fay Ng, of Counsel), for 
                                           Zachary W. Carter, Corporation 
                                           Counsel of the City of New York, 
                                           New York, NY. 
 
       Appeal from an order of the United States District Court for the Eastern 
District of New York (Kuntz, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED.   
        
       Appellant Charles Adams, pro se, appeals the district court’s judgment 
dismissing his complaint.    Adams brought this action under 42 U.S.C. § 1983, 
Title VI of the Civil Rights Act of 1965, 42 U.S.C. §§ 2000d et seq., and state law in 
connection with his shoplifting arrest.    He named as defendants the City of 
New York, Mayor Bill de Blasio, the New York City Police Department 
(“NYPD”), NYPD Commissioner William Bratton, and NYPD officers Butler, 
Ragone, Prince, and Jane and John Does 1 through 10 (the City defendants); Best 

                                           
                                          3 
 
Buy Co., Inc. and its employee Nick Thomas (the Best Buy defendants); and 
Andrews International, Lieutenant Conrad Mann of Andrews International, and 
First New York Partners Management, LLC (the Mall defendants).    By a March 
31, 2017 order, the district court dismissed the majority of Adams’s claims for 
failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).    By 
a February 6, 2018 order, the district court dismissed the remainder of Adams’s 
complaint for failure to prosecute or comply with the court’s orders pursuant to 
Federal Rule of Civil Procedure 41(b).    We assume the parties’ familiarity with 
the underlying facts, the procedural history of the case, and the issues on appeal. 
         
        We review de novo a district court’s dismissal for failure to state a claim, 
see Lucas v. United States, 775 F.3d 544, 547 (2d Cir. 2015), and review dismissals 
for failure to prosecute “for an abuse of discretion in light of the record as a 
whole,” Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (per curiam).     
         
        While we “liberally construe pleadings and briefs submitted by pro se 
litigants, reading such submissions to raise the strongest arguments they 
suggest,” McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017) 
(internal quotation marks omitted), pro se appellants must still comply with 
Federal Rule of Appellate Procedure 28(a), which “requires appellants in their 
briefs to provide the court with a clear statement of the issues on 
appeal.”   Moates v. Barkley, 147 F.3d 207, 209 (2d Cir. 1998) (per 
curiam).   “Although we accord filings from pro se litigants a high degree of 
solicitude, even a litigant representing himself is obliged to set out identifiable 
arguments in his principal brief.”    Terry v. Incorporated Vill. of Patchogue, 826 
F.3d 631, 632‐33 (2d Cir. 2016) (internal quotation marks omitted); see also 
Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently 
argued in the briefs are considered waived and normally will not be addressed 
on appeal.”); LoSacco v. City of Middletown, 71 F.3d 88, 92‐93 (2d Cir. 1995) (pro 
se litigant abandons issue by failing to address it in his appellate brief). 
         
        Adams’s brief on appeal focuses on a contention that state and federal 
actors lack authority over citizens.    His brief and reply brief make no more than 
cursory arguments that the defendants violated his rights while acting under 
 
                                            4 
   
color of law and that the district court lacked authority to dismiss his complaint.   
He entirely fails to address the bases for the district court’s dismissal of his § 1983 
claims‐‐which were (1) failure to allege personal involvement of certain 
individual defendants; (2) failure to adequately allege the existence of a City 
policy or practice that caused a constitutional violation; and (3) failure to 
adequately allege that the Best Buy and Mall defendants acted under color of 
state law.    Nor does he address the basis of the district court’s dismissal of his 
state law claims against the City, i.e., failure to file a notice of claim against the 
City as required by state law.    He does not object to the district court’s decision 
declining to exercise jurisdiction over his remaining state law claims.    He also 
does not challenge the district court’s conclusion that all of the relevant factors 
favored dismissal of his suit for failure to prosecute or comply with court orders.     
        
       Because Adams has failed to challenge the bases for the district court’s 
dismissal of his complaint in his brief on appeal, he has abandoned any such 
challenges.    See Barkley, 147 F.3d at 209.    We have considered Adams’s 
remaining arguments and conclude they are without merit.    The judgment of 
the district court is therefore AFFIRMED. 
        
                                         FOR THE COURT: 
                                         CATHERINE O’HAGAN WOLFE, CLERK 
                                          
                                          
                                          
                                          




 
                                          5